Citation Nr: 0819303	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-14 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on April 28, 2005, at a non-VA 
hospital.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.

In his May 2006 substantive appeal, the veteran requested a 
hearing before a member of the Board.  In a written statement 
dated in September 2006, the veteran withdrew his request.  


FINDINGS OF FACT

1.  The veteran incurred expenses for medical treatment 
rendered on April 28, 2005 at a non-VA medical facility.  

2.  The veteran reasonably expected that delay in seeking 
immediate medial attention on April 28, 2005 would have been 
hazardous to life or health.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the expenses associated with the emergency treatment received 
by the veteran at a private facility on April 28, 2005, have 
been met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement for 
unauthorized medical expenses incurred for treatment at a 
private medical facility on April 28, 2005.  This treatment 
was prompted by an injury suffered two days earlier and was 
not treatment for a service-connected condition.  

Because the medical expenses incurred on March 28, 2005, were 
not authorized, the Board must determine whether the veteran 
is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  

To be eligible for reimbursement, the following conditions 
must be met: (1) The emergency services were provided in a 
hospital emergency department or a similar facility providing 
emergency care; (2) A prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
for the initial evaluation and treatment would have been 
hazardous to life or health; (3) A VA or other Federal 
facility was not feasibly available and an attempt to use 
them beforehand would not have been considered reasonable by 
a prudent layperson; (4) The care beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility, with the medical emergency lasting only 
until stabilization of the veteran; (5) The veteran was 
enrolled in the VA health care system at the time the 
emergency treatment was furnished and had received medical 
services under 38 U.S.C.A. Chapter 17 within two years before 
the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, which applies 
primarily to emergency treatment for a service-connected 
disability. 38 C.F.R. § 17.1002.  

In the May 2006 Statement of the Case, the VAMC stated that 
the veteran did not meet the criteria for authorization for 
VA payment for expenses incurred on April 28, 2005 because 
the episode of care was non-emergent.  Thus, only the second 
criterion listed above is in dispute.  

In a letter dated in January 2006, the veteran explained that 
he severe pain in his right side on April 28, 2005 and 
initially went to a VA outpatient clinic.  He reports that 
the clinic was not prepared to treat him and that the clinic 
called the VAMC in Gainesville Florida for advice.  
Apparently, the veteran was told to go to the nearest 
hospital or to call 911.  

Emergency room treatment notes from The Villages Regional 
Hospital show that the veteran received emergency treatment 
for symptoms of abdominal pain and chest pain on April 28, 
2005.  These notes document that the veteran arrived at 
approximately nine o'clock in the morning and reported that a 
large container had fallen on his right side two days 
earlier.  He reported pain in the right upper quadrant and 
right lower chest that was worse with palpation and movement.  
A computed tomography scan of his abdomen was negative.  
Notes indicate rule out liver laceration, ribs fracture and 
contusion.  A primary diagnosis of abdominal pain was 
rendered. 

In the May 2006 Statement of the Case, the VAMC indicated 
that at the time of the treatment at issue the veteran had a 
combined service-connected disability rating of 70 percent 
for post traumatic stress disorder, paralysis of the ulnar 
nerve, muscle injury, and impaired hearing.  It is not 
contended or shown that the veteran has established service 
connection for an injury to his chest or torso for which he 
received medical care on April 28, 2005.  

The VAMC found that the medical condition for which he sought 
medical treatment was clearly the result of an injury 
suffered two days prior to that treatment.  Therefore, 
payment or reimbursement for private medical care provided on 
April 28, 2005, is not permitted under the provisions of 38 
U.S.C.A. § 1728.  

As the VAMC did not state that the veteran was not enrolled 
in the VA health care system or that he had not received care 
under 38 U.S.C.A. Chapter 17 within the 2 years prior to 
April 28, 2005, the Board assumes that the criterion listed 
as (5) is met.  

There is no indication of an accident leading to this care 
for which a third party could be liable, evidence from the 
Village Regional Hospital shows that the care was provided in 
the hospital's emergency department, he was treated on an 
outpatient basis and released the same day, he has been 
billed for this care, and he has indicated on forms for that 
provider that he has no health insurance coverage (listing VA 
Center - Outpatient as his only insurance).  Thus, the 
criteria listed as (1), (4), (6), (7) and (8) are met.  

There is no indication that a VA or Federal medical facility 
capable of treating the veteran for an emergency condition 
resulting from traumatic injury was feasibly available and, 
under the circumstances, a prudent "layperson" would not 
have considered it reasonable to use other than the nearest 
appropriate medical facility.  The criterion listed as (3) is 
met.  

The law does not require that a veteran's treatment actually 
be proven emergent, from a purely medical standpoint, in 
order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The 
implementing regulation specifically provides that this 
standard is considered to be met under circumstances where a 
condition manifests itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 
17.1002(b).  

Here, the veteran had suffered trauma to his torso two days 
earlier.  He reports that he was in severe pain.  Upon 
requesting medical treatment at an outpatient facility he was 
directed to go to the nearest hospital or to call an 
emergency telephone number.  A prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention for evaluation and treatment would have been 
hazardous to life or health.  Indications in the private 
record of chest pain and that this problem had not resolved 
in two days indicates that this could have been a serious 
problem.  Hence, the only remaining criterion is met.  

It is important for the veteran to understand that the VA is 
not the veteran's "insurance provider".  The veteran should 
attempt to use a VA hospital whenever possible in light of 
the very high costs involved in private care, clearly 
impacting VA's ability to help veterans overall.  However, in 
this case, the Board finds that the criteria for 
reimbursement or payment of medical expenses have been met 
pursuant to 38 U.S.C.A. § 1725.  Accordingly, the appeal is 
granted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA does not apply 
in a case such as this where the governing regulations reside 
in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Moreover, in light of the full grant of 
benefits sought on appeal in this decision, it is clear that 
no further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim.  

ORDER

Payment or reimbursement for the cost of medical expenses 
incurred on April 28, 2005, at a non-VA hospital, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


